Citation Nr: 0218039	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that continued the veteran's evaluation for 
his service connected PTSD at a 50 percent evaluation.  
The veteran continues to disagree with the level of 
evaluation assigned.


FINDING OF FACT

The veteran's PTSD is currently manifested by such 
symptoms as daily intrusive thoughts, recurrent panic 
attacks, and occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for 
the veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
April 2000 rating action, and were provided a Statement of 
the Case dated June 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2000, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified 
by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated January 
2000.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained 
prior to adjudicating this claim.  Thus, even without 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Facts

The veteran and his representative contend that an 
increased evaluation is warranted for the veteran's PTSD, 
currently evaluated as 50 percent disabling.

A review of the record reflects that service connection 
was established for PTSD by a February 1986 rating 
decision.  This decision was based on records which showed 
that the veteran engaged in combat in Vietnam, and on the 
report of a VA examination, which indicated that the 
veteran had PTSD.

The veteran's 10 percent evaluation was continued by 
several rating decisions throughout the 1980s and early 
1990s.  In February 1994, the veteran's rating was 
increased to 30%, and an August 1997 rating decision 
further increased the veteran's evaluation to 50%.

In April of 2000, the veteran's evaluation for his PTSD 
was continued at 50%, based on the results of a routine 
re-examination.  The veteran disagrees with the level of 
disability assigned.  With respect to this claim, the 
relevant evidence of record consists of the report of a VA 
examination, and VA outpatient treatment records.

The veteran received a VA examination in January 2000.  
The report of that examination indicates, in relevant 
part, that the veteran continued to work full time 
repairing vending machines.  However, he reported 
significant difficulty at work, due to problems with 
temper and rage, and reported that he has always had a 
difficult time with his bosses.  He indicated that he had 
a "bad attitude" and had gotten into verbal and physically 
threatening situations with coworkers and his boss.  He 
indicated that, although he had been able to function as a 
vending machine repairman, his symptoms and his feelings 
of needing to be alone and working on his own have limited 
his ability to advance within the company.

As to his family functioning, the veteran reported a 
significant degree of alienation from his wife.  He 
indicated that they have very limited social interaction 
and very limited marital relationships.  He indicated that 
although his family situation is strained by his temper 
and outbursts, as well as a difficult relationship with 
his wife, the relationship with his daughter was 
relatively intact.

He indicated that he had few friends.  He attends a 
Vietnam Veterans support group, where he feels he can 
talk.  He indicated that he also had people that he was 
friendly with in Vietnam who he has remained in contact 
with, and who he gets together with about once a year.  
Besides his support group and those friends from Vietnam, 
he reported having no other significant supportive 
friendships or relationships with people.

The veteran reported that he has had no remission of his 
PTSD symptoms, despite group and individual treatment.  
His symptoms include flashbacks about twice a month that 
are accompanied by panic symptoms, which sometimes appear 
to be as a result of environmental stressors, and 
sometimes not.  These symptoms can come on at times 
without warning.  The veteran also reported significant 
isolation and alienation.  He indicated that he prefers to 
be by himself, and although married for a long time, there 
is considerable strain in the marriage.  He reported rage 
and many altercations with individuals both at work and 
otherwise.  He indicated that this has moderated slightly 
as he has gotten older, but previously, he has had many 
physical fights with individuals.  He indicated that he 
tries to put himself in fewer situations in which these 
rage attacks and physical attacks might occur.  He 
reported considerable sadness and depression about his 
current life, and that he often felt as though life was 
not worth living and that he would be better off somewhere 
else, but not necessarily dead.

He reported considerable sleep difficulties, getting on 
the average of five hours of sleep per night; however, he 
noted that this is interrupted frequently by nightmares, 
both of Vietnam and of other violent content.  His 
reported his appetite as ok.  He has very few hobbies, and 
a limited range of outside interests.  His energy is 
sufficient to allow him to continue with his job, although 
he reported that his concentration and memory are 
impaired.  He indicated that this has caused him minimal 
difficulty at work, for instance, he sometimes forgets to 
bring a tool with him that he would need to repair a 
machine.  He reported that his wife said that his memory 
was terrible.

Upon examination, the veteran was neatly and casually 
dressed.  His speech was slow, and of low volume.  His 
mood was euthymic to mildly depressed.  He became tearful 
at one point during the interview when unable to 
adequately complete some mental status cognitive 
questions.  His affect was quite constricted, nonlabile, 
and decreased in intensity through the interview.  There 
was no evidence of psychosis.  There was a feeling that he 
would be better off somewhere else, but he had no active 
suicidal or homicidal ideations.  His cognitive 
examination showed that he was oriented to month and year.  
His concentration was impaired.  His memory function was 
3/3 upon registration, and 2/3 at five minutes.  His long-
term memory was intact.

The veteran was diagnosed with PTSD, chronic symptoms, and 
no change over the past period of time.  His global 
assessment of functioning was found to be 45.

The veteran was seen on an outpatient basis in March 2002.  
The report of that treatment indicates that the veteran 
was seen for chronic severe PTSD, but was still working.  
That report also noted that the veteran was going through 
a divorce, and was living with his mother.  Upon 
examination, the veteran was found to be alert and 
oriented.  He described himself as more symptomatic in 
December through January, with things staying intense this 
year due to his pending divorce.  He reported daily 
intrusive thoughts, and flashbacks about 3 times a week.  
He indicated that he did not have nightmares because he 
would wake himself up when he had a nightmare.  He 
reported hypervigilance and increasing isolation.  His 
mood was less depressed.  His presentation was logical and 
goal directed without rumination or perseveration.  He 
reported he got around 5 hours of sleep a night in several 
intervals.  He indicated that he was sleeping less 
soundly, but that he had sufficient energy to get through 
the day.  He had no full-blown panic attacks.  He 
indicated that he feels his concentration is improving, as 
is task initiation and completion sufficiently to get his 
work down.  He did have feelings of hopelessness, but 
denied suicidal or homicidal ideation.  The veteran was 
diagnosed with chronic severe PTSD struggling with symptom 
management in the context of separation.

The veteran was seen again in late March 2002.  The 
veteran was noted to be dealing with several stressors, 
including a painful divorce, a diagnosis of metastatic 
melanoma, and the fact that his clinician of several years 
recently retired.  The veteran appeared sad.  The veteran 
denied suicidal or homicidal ideation, and there was no 
psychosis.  The veteran was again found to have chronic 
residual PTSD symptoms.


The Law and Analysis

As noted, it is maintained that the 50 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 50 percent 
disabling.  In this regard, while the veteran has had some 
difficulty working, the veteran continues to work full 
time.  Although the veteran has had trouble maintaining a 
marital relationship, he is still able to maintain a 
significant relationship with his daughter.  Further, 
while the veteran reported daily intrusive thoughts, and 
panic attacks approximately 3 times a week, he does not 
suffer from near continuous panic or depression.  
Moreover, the report of a January 2000 VA examination 
indicated that the veteran's symptoms had not recently 
changed.  His concentration has been found to be impaired, 
but his long-term memory is intact.  The veteran was found 
to have no active suicidal or homicidal ideations.  
Considering all of the veteran's symptoms, the Board feels 
that the veteran's current level of disability is best 
characterized as occupational and social impairment with 
reduced reliability and productivity, which level of 
disability is reflected in the 50 percent rating that the 
veteran now receives.

Thus, the Board finds that the veteran's service connected 
PTSD is currently properly rated as 50 percent disabling.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

